               Case 12-17020-AJC         Doc 55     Filed 10/30/18     Page 1 of 8



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:                                               Case No.: 12-17020-AJC
ALVARO ALVAREZ,                                            Chapter 13
       Debtor.
________________________________/

  SECURED CREDITOR’S MOTION FOR COMFORT ORDER THAT AUTOMATIC
   STAY NOR DISCHARGE INJUNCTION PROHIBITS HIM FROM RESETTIING
           FORECLOSURE SALE ON REAL PROPERTY JOINTLY
                   OWNED BY NON-DEBTOR SPOUSE

       Secured creditor, Michael Logue, who holds a note and second mortgage on real property

jointly owned by the Debtor and his non-debtor spouse, moves for a comfort Order that he is not

in violation of the automatic stay or discharge injunction under Debtor’s confirmed plan by

resetting the foreclosure sale on the jointly-owned property and states as follows:

       1.      The Debtor, Alvarez Alvaro, filed aQ individual chapter 13 petition March 23, 2012.

       2.      The Debtor filed an Amended Chapter 13 Statement of CMI (DE #8) which

incorrectly stated that the Debtor was unmarried.

       3.      On July 27, 2012, the Court entered Order (DE #31) stripping Secured Lender’s

second mortgage on the Debtor’s real property at 13690 SW 79 Street, Miami, FL 33183 (“Real

Property”).

       4.      Thereafter the Court entered an Order confirming Debtor’s First Amended Plan

(DE #28) which did not provide for payment of Secured Creditor’s stripped second mortgage.

                     Secured Creditor’s Note And Mortgage Signed %\Both
                    Debtor And Non-Debtor Spouse And Final Judgment

       5.      Prepetitionon April 23, 2002, the Debtor and his non-debtor spouse acquired a deed

to the Real Property jointly as husband and wife. A copy of the deed is Exhibit A. The Miami-

Dade public records do not reflect a transfer of ownership in the Real Property since that time.
               Case 12-17020-AJC           Doc 55     Filed 10/30/18      Page 2 of 8



       6.      Prepetition the Debtor and his wife, Maria C. Alvarez, jointly executed a note

secured by a second mortgage on the Real Property record OR BK 24864 PG 4073 – 4076.

       7.      On January 25, 2012, the circuit court in case no 11-18231-CA-01 entered Final

Judgment of Foreclosure against both Debtor and non-debtor spouse in the amount of $37,240.32

plus interest at judgment rate and set the foreclosure sale for February 29, 2012, later reset. A

copy of the final judgment is Exhibit B. Before the reset sale occurred, the Debtor filed his

individual Chapter 13.

             Debtor’s Plan and Order Stripping Lien From His Interest Does Not
                  Affect Enforceability Of Lien On Non-Debtor’s Interest

       8.      The Bankruptcy Code does not authorize a bankruptcy court to eliminate a

lienholder’s rights with respect to a non-debtor’s interest in real property. In re Alvarez, 733 F.3d

136, 142 (4th Cir. 2013)(“A debtor’s reorganization plan, upon confirmation by the bankruptcy

court, binds only the debtor and that debtor’s creditors. 11 USC § 1327(a). Therefore, the

bankruptcy court is without authority to modify a lienholder’s rights with respect to a non-debtor’s

interest in a property held in a tenancy by the entirety”); In re Alvarez, 2012 WL 1425097 (Bankr.

S.D.Fla. April 24, 2012)(Cristol, J.); In re Pierre, 468 B.R. 419, 427 (Bankr. M.D.Fla. 2012).

       WHEREFORE the secured creditor respectfully requests a comfort Order that he will not

be in violation of the automatic stay or the discharge injunction or the Order stripping the lien by

resetting the foreclosure sale on the Real Property to enforce his lien against the non-debtor’s

interest in said property and granting such other and further relief as is just and fair.
               Case 12-17020-AJC         Doc 55     Filed 10/30/18     Page 3 of 8



                                CERTIFICATE OF SERVICE

       I CERTIFY that a copy the above was served via ECF on all registered users entitled to

such notice and as indicated on the attached SERVICE LIST and by US Mail to the Debtor 13690

SW 79 Street, Miami, FL 33183 and I further certify that I am admitted to the Bar of the United

States District Court for the Southern District of Florida and in compliance with the additional

qualifications to practice in this Court as set forth in Local Rule 2090-1 on October 8, 2018.

                                                    AM LAW, LLC.
                                                    Counsel for Michael Logue
                                                    7385 SW 87th Avenue, Suite 100
                                                    Miami, FL 33173
                                                    PH: 305.441.9530
                                                    FX: 305.595.5086
                                                    babreu@amlaw-miami.com

                                                    By:/s Gary M. Murphree______
                                                      Gary M. Murphree, Esq.
                                                      FBN: 996475
Miami-Dade Official Records - Print Document                                      Page 1 of 1
                Case 12-17020-AJC Doc 55        Filed 10/30/18   Page 4 of 8




                               Exhibit A       Page 1 of 1
https://www2.miami-dadeclerk.com/OfficialRecords/PrintDocument.aspx?QS=YaoUfOzx... 10/8/2018
Case 12-17020-AJC   Doc 55   Filed 10/30/18   Page 5 of 8




           Exhibit B         Page 1 of 4
Case 12-17020-AJC   Doc 55   Filed 10/30/18   Page 6 of 8




           Exhibit B         Page 2 of 4
Case 12-17020-AJC   Doc 55   Filed 10/30/18   Page 7 of 8




           Exhibit B         Page 3 of 4
Case 12-17020-AJC   Doc 55   Filed 10/30/18   Page 8 of 8




           Exhibit B         Page 4 of 4
